722 S.E.2d 604 (2012)
STATE of North Carolina
v.
Jose Suarez RODRIGUEZ.
No. 361P10-2.
Supreme Court of North Carolina.
March 8, 2012.
Victoria Voight, Special Deputy Attorney General, for State of N.C.
Jose Suarez Rodriguez, for Rodriguez, Jose Suarez.
William West, Jr., District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 7th of February 2012 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 8th of March 2012."